Citation Nr: 0901646	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1981 
to May 1985 with over four years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida which denied specially adapted housing 
and a special home adaptation grant.

In February 2006, the veteran submitted, directly to the 
Board, additional evidence that was accompanied by a waiver 
of RO consideration.  This evidence will thus be considered 
by the Board in the adjudication of this claim.

In November 2008 written argument, the veteran's 
representative indicated he sought increased ratings for his 
service-connected disabilities.  Thus, the RO should contact 
the veteran and his representative and clarify which 
disabilities he is seeking increased ratings for.  This 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  Here, 
service connection is in effect for mood disorder and 
depression due to chronic pain, injury of the left foot and 
ankle with syme's amputation and history of osteomyelitis, 
chronic right heel pad pain from overuse, chondromalacia of 
the right patella, and chondromalacia of the left knee.  In 
addition, the veteran has been in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability, effective July 2001.

The record includes a March 2004 Social Security 
Administration decision notes that since August 2001, the 
veteran has not been able to ambulate effectively.  Also, it 
was determined that since May 2003, he had been wheelchair 
bound.  A September 2005 VA treatment record shows that he 
was a leg amputee, had a history of falls, and was unable to 
ambulate without the use of assistive devices (crutches, 
walker with prosthetic leg, and wheelchair).  In November 
2008 written argument, the veteran's representative stated 
that he uses handrails on his toilet.  

The Board concludes that a remand of the veteran's claim for 
eligibility for specially adapted housing or eligibility for 
a special home adaptation grant is necessary.  On remand, the 
veteran should be accorded a pertinent VA examination to 
determine the reason(s) for any loss of use of his lower 
extremity which may be shown on evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the veteran 
an appropriate VA examination to 
determine whether the veteran has:  (A) 
The loss or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (B) 
Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; (C) The loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
or the loss or loss of use of one upper 
extremity that so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both 
upper extremities such as to preclude 
the use of arms at or above the elbows.  
The term "preclude locomotion" means 
the necessity for regular and constant 
use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and the examiner should comment on each 
of the criteria set forth above.  All 
findings should be reported in detail.  
The rationale for any opinion expressed 
must be stated in a legible report.  

2.  Then the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted, the 
AMC should issue a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

